DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-6		Pending
Prior Art Reference:
Sano			US 7,891,151 B2

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7/23/2018. It is noted, however, that applicant has not filed a certified copy of the JP 2018-137634 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US 7,891,151 B2).

Regarding claim 1, Sano discloses a stud locking tool (abstract, fig. 11) attachable to a stud (7) including an end portion (fig. 11), the stud locking tool (1) comprising:
a first clip (2) including a first flange (11), and an inner cylindrical portion (10) extending axially from the first flange (11) and partially defining a through hole (fig. 11), and a locking claw (13) extending radially into the through hole (fig. 11) from the inner cylindrical portion (10) and engageable with the stud (7) when the first clip (2) is installed over the stud (7); and
a second clip (3) including a second flange (15), an outer cylinder portion (14) extending axially from the second flange (15) and partially defining an outer cylinder accommodating portion (fig. 11) sized to accommodate the inner cylinder portion (10), and a slope portion (30) extending radially from an end of the outer cylinder portion (14) axially distal from the second flange (15), and the slope portion (30) includes on a radially inward side a guide surface (33) for guiding the end portion of the stud (7) into the through hole (fig. 11).

Regarding claim 2, Sano discloses the stud locking tool according to claim 1, and further including:
a large diameter inner cylindrical portion (10) of the first clip (2) located adjacent to the first flange (11);
a small diameter inner cylinder portion (10) of the first clip (2) located adjacent to the large diameter inner cylinder portion (10), and is smaller in diameter than the large diameter inner cylinder portion (10);

a pair of engagement claws (19) extending radially inward from the outer cylinder
portion (14) of the second clip (3), each of the pair of engaging claws (19) including a bottom surface (fig. 11); and the radial distance between opposing bottom surfaces (fig. 11) of the pair of engagement claws (19) is smaller than an outer diameter of the inner cylindrical end portion (fig. 11) of the first clip (2).

Regarding claim 3, Sano discloses the stud locking tool according to claim 2, wherein:
an upper surface of the inner cylinder end portion (fig. 11) of the first clip (2) is a first flat surface (fig. 11), 
the engaging claw bottom surfaces (fig. 11) of the pair of engaging claws (19) of the second clip (3) are a second flat surface (fig. 11), and
the engaging claw bottom surfaces (fig. 11) of the pair of engaging claws (19) of the second clip (3) are positioned above the upper surface of the inner cylindrical portion end portion (fig. 11) of the first clip (2), to prevent the first clip (2) from coming off.

Regarding claim 4, Sano discloses the stud locking tool according to claim 3, wherein, with the first clip (2) retained, the distance between a lower surface of the first flange (11) and an upper surface of the second flange (15) is not closer than a predetermined distance.

Regarding claim 5, Sano discloses the stud locking tool according to claim 4, wherein the axial length of the inner cylinder end portion (fig. 11) of the first clip (2) is shorter than the axial length from the engaging claw bottom surfaces (fig. 11) of the engaging claws (19) of the second clip (3) to the bottom surface (fig. 11) of the accommodating portion of the outer cylinder accommodating portion (fig. 11), and the first clip (2) is movable by a fixed distance in the axial direction from a first position, where the upper surface (fig. 11) of the inner cylinder end portion (fig. 1) abuts on the bottom surface (fig. 11) of the engaging claws (19), to a second position, where the lower surface of the inner cylinder end portion (fig. 11) abuts on the bottom of the accommodating portion (fig. 11).

Regarding claim 6, Sano discloses a mounting structure assembly (abstract; fig. 11), the assembly comprising:
a mounting member (5);
a member to be mounted (6);
a stud (7) erected on the member to be mounted (6); and
a stud locking tool (1) securing the mounting member (5) to the stud (7) and member to be mounted (6), wherein the stud locking tool (1) comprises:
a first clip (2) including a first flange (11), an inner cylinder portion (10) adjacent to the first flange (11) and having a stepped inner cylinder end portion (fig. 11), a through hole (fig. 11) penetrating from the first flange (11) to the inner cylinder end 
a second clip (3) including; a second flange (15), an outer cylinder accommodating portion (fig. 11) surrounding the inner cylinder portion (10), an outer cylinder portion (14) having a pair of engaging claws (19) engaging the inner cylinder end portion (fig. 11), and a slope portion (30) adjacent to the outer cylinder portion (14) and having a guide surface (33) for guiding the end portion of the stud (7) into the through hole (fig. 11); and wherein:
the engaging claw bottom surfaces (fig. 11) of the pair of engaging claws (19) of the second clip (3) are positioned above an upper surface of the inner cylindrical end
portion (fig. 11) of the first clip (2), so that the first clip (2) is prevented from coming off;
a lower surface of the inner cylinder end portion (fig. 11) of the first clip (2) abuts on a bottom surface of the accommodating portion (fig. 11) of the second clip (3);
a distance between a lower surface of the first flange (11) and an upper
surface of the second flange (15) is not closer than a predetermined distance; and
wherein the mounting structure assembly the mounting member (5) is sandwiched and attached between the lower surface of the first flange (11) and the upper surface of the second flange (15), the stud (7) passes through the through hole (fig. 11) of the first clip (2), the locking claws (13) of the first clip (2) engages the threads (fig. 11) of the stud (7), and the stud (7) is held so that the stud locking tool (1) does not to come off.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd